Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered June 4, 2003, convicting him of burglary in the second degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of *379guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant claims that the enhanced sentence he received as a persistent violent felony offender improperly denied him a trial by jury to establish the facts of his prior felony convictions. The defendant’s claim is unpreserved for appellate review, as he failed to object to the predicate felony statement or the constitutionality of his prior convictions (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). In any event, the defendant’s argument is without merit. The defendant’s sentence was enhanced solely based upon his recidivism, which he did not contest. Thus, he was not entitled to a jury trial to determine the facts of his prior felony convictions (see People v Rice, 285 AD2d 617 [2001]; see also People v Reddick, 1 AD3d 385 [2003]; People v Lebron, 293 AD2d 689 [2002]). Florio, J.P., Schmidt, Mastro and Fisher, JJ., concur.